Citation Nr: 1414834	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa


THE ISSUE

Entitlement to payment or reimbursement for non-VA medical services on the following dates:  May 19, 2008; February 13, 2009; February 19, 2009, February 26, 2009; July 6, 2009; July 8, 2009; July 9, 2009; August 12, 2009, January 28, 2010; February 16, 2010; and February 24, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Medical Center (MC).

In March 2011, the Veteran's spouse testified at a local hearing.  The transcript is associated with the claims file.  In August 2013, the Veteran and his spouse testified before the undersigned.  A transcript is associated with the Veteran's Virtual VA claims file, which otherwise contains no relevant evidence.  The Veterans Benefits Management System electronic file contains no evidence.

At the Board hearing, the Veteran and his representative only presented substantive testimony regarding for treatment received on February 9, 2009; this does not constitute a withdrawal of the claims for the other nine periods of private treatment, the claims for which had been perfected when the Veteran filed a VA Form 9 in January 2011, following the issuance of December 2010 statements of the case relevant to each claim.  Therefore, the Board finds that they are all in appellate status and will be addressed as one issue, as shown above.


FINDINGS OF FACT

1.  At the time of the private treatment, the Veteran was service connected for posttraumatic stress disorder, rated 100 percent; and superficial scars, rated at 10 percent. 

2.  The services rendered to the Veteran from February 11, 2009 to February 13, 2009 and from July 7, 2009 to July 9, 2009 were provided in a medical emergency.

3.  On February 12, 2009, and July 8, 2009, the Veteran's condition was stabilized, and he could have been transferred safely to a VA or other Federal facility. 

4.  Attempts to transfer the Veteran to a VA or other Federal facility on or after February 12, 2009 and July 8, 2009 are not documented. 

5.  Private medical services provided on May 19, 2008, February 19, 2009, February 26, 2009, July 6, 2009, August 12, 2009, January 28, 2010; February 16, 2010, and on February 24, 2010 were not rendered in a medical emergency.

5.  The private medical treatment rendered to the Veteran and claimed herein were not authorized in advance.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the cost of medical services provided on July 8, 2009 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.1002 (2013).

2.  The criteria for payment or reimbursement for the cost of medical services provided on May 19, 2008, February 13, 2009, February 19, 2009, February 26, 2009, July 6, 2009, July 9, 2009, August 12, 2009, January 28, 2010; February 16, 2010, and on February 24, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to notify and assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, in letters dated in August 2010 and August 20111, the VAMC notified the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was told that the pertinent evidence was that which would be related to the treatment he was claiming.  The claims were readjudicated in December 2010 statements of the case.  All treatment records related to the claims has been associated with the claims file, and there are no outstanding relevant records to request or obtain.  The Veteran's statements in support of the claim are of record, including testimony provided at the March 2011 local hearing and August 2013 Travel Board hearing before the undersigned.  The local and Board hearings focused on the elements necessary to substantiate his claims for reimbursement and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that the local hearing officer and Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claims based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran was an active participant in the claims process by submitting argument and evidence and was thus provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

Initially, the Board notes that the Veteran was treated at Franklin Memorial Hospital from February 11, 2009 to February 13, 2009 and at Franklin City Memorial Hospital from July 7, 2009 to July 9, 2009.  However, the VAMC determined that initial treatment at these facilities was rendered in a medical emergency.  The Veteran was deemed to have been stable enough for transfer to a VA facility on February 12, 2009 and July 8, 2009.  Therefore, reimbursement for services rendered from February 11, 2009 to February 12, 2009 and on July 7, 2009 was granted.  As issue, then, for these two specific claims, is reimbursement for treatment rendered on February 13, 2009; July 8, 2009; and July 9, 2009.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  The evidence does not suggest that any prior approval was sought for any of the services rendered to the Veteran, and the Veteran has not asserted that such authorization was requested or received.  As such, reimbursement is only authorized for emergency treatment. 

VA is authorized to reimburse veterans for emergency medical treatment under 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  Emergency treatment means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 U.S.C.A. § 1728(c).

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  38 C.F.R. § 17.1005 (2013).  For purposes of payment or reimbursement under 38 U.S.C. § 1725, VA deems it safe for the Veteran to be transferred once the veteran has become stabilized.  Id.  

For reimbursement under 38 U.S.C.A. § 1728, the Veteran needs to have a service connected disability or be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2013).  In this case, the Veteran has a service-connected disability.  

Treatment rendered on May 19, 2008, February 19, 2009, February 26, 2009, July 6, 2009, August 12, 2009, January 28, 2010, February 16, 2010, and February 24, 2010

The Board finds that reimbursement is not warranted. The evidence of record shows that none of this treatment was rendered in a medical emergency.  The Veteran has not contended that this is the case, and the evidence shows that this is not the case.

The May 19, 2008 treatment shows that the Veteran presented at the medical clinic with complaints of hiccups that had been present for two weeks.  He had sought treatment at VA, but they did not have the medication he needed.  The February 19, 2009 treatment was a follow-up office visit following hospitalization.  The February 26, 2009 treatment shows that the Veteran reported being weak and lightheaded.  He had passed out on Monday and fell in the bathroom with no resulting injuries.  It was noted that he was dizzy and lightheaded and was suffering from alcohol withdrawal.  The July 6, 2009 treatment was an office visit during which the Veteran complained of balance problems and falls.  The Veteran's wife reported that he had been falling for the last six months.  The August 12, 2009 treatment was a preoperative office visit.  The January 28, 2010 treatment was an office visit at which the Veteran complained of abdominal pain and having no libido.  The February 16, 2010 treatment was an office consultation for the Veteran's complaints of stomach problems.  The February 24, 2010 treatment was rendered for the Veteran to undergo a panendoscopy and colonoscopy for his manifestations of nausea, vomiting, heartburn, gas, belching, and one episodes of melena.

None of this treatment was rendered in a medical emergency.  These are records of office visits, and the Veteran has not asserted otherwise.  Even when he complained of and sought treatment for the symptoms such as passing out and falling, it was clear that he did not seek emergency treatment for these symptoms.  Instead, the events had preceded the medical treatment by several days or as much as six months.

During his March 2011 local hearing, the Veteran's representative asserted that, in a small town, the difference between a clinic and a hospital was not very big.  Therefore, the fact that the Veteran went to a clinic should not immediately disqualify him from being eligible for reimbursement.  He also had several disabilities, so when anything went wrong, the Veteran might overreact.  The Veteran's wife testified in March 2011 that he was not getting proper treatment at VA for complaints of imbalance and falls.  After about two months, the Veteran decided to seek treatment elsewhere.  The VAMC knew that the Veteran had received treatment elsewhere.  The representative implied that the Veteran's medical condition was complex and required specialized treatment and that it would be life threatening if it was not treated properly.

While the Board understands the Veteran's assertions, his desire to obtain different or more specialized healthcare does not mean that the care he sought was emergency treatment.  Even the Veteran and his spouse have not contended that they believed that any delay in these treatments would be hazardous to his life or health.  They certainly felt, overall, that the Veteran's health and life were saved by the treatment he received outside VA.  However, this does not equate to an emergency situation, in which any delay would be dangerous.  The Veteran's dissatisfaction with the treatment he received at VA is not a reason for VA to reimburse him for the cost of such treatment.

As such, this treatment rendered in office settings was not emergency treatment.  The medical reports of this treatment show that it was not, and the Veteran has not alleged otherwise.  He has made it clear that he believes that this treatment saved his life, but that does not mean that it was emergency treatment.  Therefore, the Veteran is not eligible for reimbursement for this treatment under the provisions of either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.

Treatment rendered on February 13, 2009, July 8, 2009, and July 9, 2009

The Board finds that reimbursement is partially granted. First, the Board notes that these dates were during hospitalizations that lasted longer than the dates at issue.  The Veteran was privately hospitalized from February 11 to February 13, 2009 and from July 7 to July 9, 2009.  However, the VAMC determined that, while these hospitalizations were initiated in response to a medical emergency, the Veteran was stable to be transferred on February 12, 2009 and on July 8, 2009.  Therefore, reimbursement for February 11, 2009 to February 12, 2009 and for July 7, 2009 was granted.  

The VAMC agreed with the Veteran that these periods of treatment were initially rendered in a medical emergency.  During the August 2013 Board hearing, the Veteran and his spouse described his medical condition prior to seeking such treatment, and the Board agrees that this was initially emergency treatment.  At issue then, is when the Veteran could have been transferred safely to a VA facility that was capable of accepting the transfer.

In this case, the only opinions of record as to whether the Veteran could have been safely transferred to a VA facility are contained in the medical reviews conducted by VA in August 2009, November 2009, and July 2010.  The August 2009 review was conducted by a registered nurse regarding the treatment rendered from February 11 to February 13, 2009.  The examiner determined that the Veteran was stable for transfer to the VA facility once his sodium had increased, which occurred on February 12.  This opinion was confirmed when a second review was conducted in July 2010; that review found the Veteran stable for transfer on February 12 because his sodium was up to 130c.  That examiner also noted that the Veteran only received intravenous fluids and Ativan during the night of February 11, 2009.  This rationale is consistent with the hospitalization reports of record.  On the basis of these opinions, the VAMC reimbursed the Veteran for expenses incurred for emergency treatment on February 11, 2009 and February 12, 2009, and the Board agrees with this outcome, as it is consistent with the opinions of record.

The November 2009 medical review was also conducted by a registered nurse regarding the treatment from July 7 to July 9, 2009.  That provider determined that partial approval of one day was granted, since the Veteran was stable to be transferred to a VA facility once his sodium was improving.  This occurred on July 8, 2009, and only one day of reimbursement, July 7, 2009, was approved.  In July 2010, a second review was conducted, and that provider agreed that the Veteran's sodium had increased to 130 on July 8, 2009, and he could have been transferred to a VA facility as stable on that day.

Based on this evidence, the Board finds that a partial grant is warranted.  Specifically, the Board finds that, while the Veteran was found to have stabilized on July 8, 2009, he was not stable until that date.  Therefore, the Board finds that reimbursement for July 8, 2009 is warranted in addition to the reimbursement that has already been granted for July 7, 2009; this conclusion is consistent with the determination that the medical reviewers made regarding the February 2009 treatment.  This is based on both medical reviews of the evidence indicating the Veteran was stable for transfer on July 8, 2009.  Therefore, reimbursement for medical treatment provided on July 9, 2009 is not warranted, and the Board agrees with this portion of the VAMC decision.

There are no other opinions of record regarding when the Veteran was stable to be transferred from the private facilities in February or July 2009.  The Veteran has not provided such an opinion and has not alleged that he attempted transfer to a VA facility at any time during either hospitalization.  Again, at issue is not whether the initial treatment was rendered in a medical emergency; the Veteran was, however, was stable on July 8, 2009 and February 12, 2009 and could have been transferred to a VA facility at that time.  The opinions provided by the VA registered nurses are thorough, based on a review of the record, and contain rationales consistent with the medical reports.  They are, therefore, adequate, and there are no lay or medical opinions of record suggesting otherwise.

For an emergency to extend past the time a veteran was stable for transfer, there must have been no VA or other Federal facility willing to accept transfer and the non-VA facility must have made and documented reasonable attempts to transfer the veteran to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1).  In this case, neither private hospital documented any attempts to transfer the Veteran to a VA or other Federal facility.  Treatment notes do not document any such requests.  Absent any documentary evidence of an attempt by the private hospital to transfer the Veteran to a VA or other Federal facility on or after the dates of stabilization, the claims cannot be allowed. 

The Board notes that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  In pertinent part, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  In this case, on February 12, 2009 and July 8, 2009, the Veteran was stabilized and could have been transferred to a VA facility.  There is no indication of any attempt to transfer the Veteran to a VA facility; thus, the revised statutory provisions do not permit reimbursement. 

Although the Board is sympathetic to the Veteran and his claims, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, on the basis of eligibility under 38 U.S.C.A. §§ 1725, payment or reimbursement of those services is not warranted.  Thus, other than the partial grant noted above, the Veteran's claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that his claims are denied, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of medical services provided on July 8, 2009 is granted.

Entitlement to payment or reimbursement for the cost of medical services provided on May 19, 2008, February 13, 2009, February 19, 2009, February 26, 2009, July 9, 2009, August 12, 2009, January 28, 2010, February 16, 2010, and February 24, 2010 is denied.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


